DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manicke et al. (U.S. Patent 7,507,310).
Manicke discloses a method for connecting components which have a fibre-reinforced thermoplastic plastic, the method comprising: providing a first component (112) with a first joining surface; providing a second component (114) with a second joining surface; flush placement of the first joining surface against the second joining surface in order to form a connection joint (116); placing a friction stir welding tool (P) against the connection joint, or a surface directly adjacent thereto, of at least one of the components; softening the first component and the second component, in each case in 
Regarding claim 2, Manicke teaches the first and second components comprise reinforcement fibres (120), and portions of the reinforcement fibres (i.e. the portions nearest the joining surfaces as shown in Figure 3) are separated from the respectively adjacent regions of the components (i.e. the regions adjacent the joining surfaces), and stirred into the fusion seam, as a result of the rotation of the tool (e.g. see Figure 3 wherein the joining surfaces are free of reinforcement fibres prior to rotation of the tool stirring portions of the reinforcement fibres separated from the respectively adjacent regions of the components into the fusion seam as the tool is moved along the connection joint).
Regarding claim 4, Manicke teaches during the movement along the connection joint, the tool is pressed on in order to generate a targeted surface friction (e.g. the surface friction as a result of predetermined force on the pin, pin speed, and traversing speed) (Column 3, lines 20-25).
Regarding claim 5, Manicke teaches the connection joint is a butt joint, wherein the first joining surface and the second joining surface are in each case end surfaces and lie against one another in butting fashion, and wherein the tool is moved along the connection joint transversely with respect to the first and second components and an axis of rotation of the tool runs parallel to the joining surfaces (Figures 2 and 3).
Regarding claim 11, Manicke teaches the reinforcement fibres are carbon fibres or glass fibres.  
Regarding claim 13, the first and second components comprising thermoplastic plastic and reinforcing fibres are considered “structural components of an aircraft” in a like manner that the first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Manicke in view of Hori et al. (U.S. Patent Application Publication 2012/0193401).
Manicke is described above in full detail.  Manicke does not expressly teach the connection joint is a corner, T or oblique joint, it being noted Manicke is not limited to any particular connection joint (Column 2, lines 42-43).  Known alternative connection joints formed using friction stir welding include corner or T joint (i.e. including the first and second components (101, 102) form an inside edge (Z), and wherein the tool (53) is placed against the inside edge and an axis of rotation of the tool encloses a substantially equal angle with both components) as evidenced by Hori (Figures 5 and 8 and Paragraphs .
Claims 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Manicke in view of Silvanus et al. (U.S. Patent Application Publication 2016/0176102).
Regarding claim 7, Manicke is described above in full detail.  Manicke does not expressly teach the connection joint is an overlap joint, it being noted Manicke is not limited to any particular connection joint (Column 2, lines 42-43).  Known alternative connection joints formed using friction stir welding include overlap joint (including wherein the tool (50) is placed onto one of the first and second components (10, 12) and is oriented transversely with respect to the joining surface, wherein the tool generates a fusion seam (15) extending from one of the first and second components directly adjacent to the tool into the adjacent other of the first and second components) as evidenced by Silvanus (Figures 1-5 and Paragraphs 0021-0025 and 0028).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the connection joint in Manicke is an overlap joint (and including wherein the tool is placed onto one of the first and second components and is oriented transversely with respect to the joining surface, wherein the tool generates a fusion seam extending from one of the first and second components directly adjacent to the tool into the adjacent other of the first and second components) as a simple substitution of one known connection joint for another to yield predictable results as evidenced by Silvanus.
Regarding claims 10 and 13, Manicke is described above in full detail.  Manicke does not require the thermoplastic plastic is any particular plastic or the components are any particular components .
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Manicke in view of Hisashi et al. (WO 2010/067796 and see also the abstract).
Regarding claim 7, Manicke is described above in full detail.  Manicke does not expressly teach the connection joint is an overlap joint, it being noted Manicke is not limited to any particular connection joint (Column 2, lines 42-43).  Known alternative connection joints formed using friction stir welding include overlap joint (including wherein the tool (G) is placed onto one of the first and second components (3, 2) and is oriented transversely with respect to the joining surface, wherein the tool generates a fusion seam (W) extending from one of the first and second components directly adjacent to the tool into the adjacent other of the first and second components) as evidenced by Hisashi (Figure 1 and the abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the connection joint in Manicke is an overlap joint (and including wherein the tool is placed onto one of the first and second components and is oriented transversely with respect to the joining surface, wherein the tool generates a fusion seam extending from one of the first and second components directly adjacent to the tool into the adjacent other of the first and second components) as a simple substitution of one known connection joint for another to yield predictable results as evidenced by Hisashi.
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Manicke and Silvanus or Hisashi as applied to claim 7 above, and further in view of Schlutter (EP 0157173 and see also the machine translation).
Manicke as modified by Silvanus or Hisashi above teach all of the limitations in claim 8 except for a specific teaching wherein two or more mutually spaced-apart fusion seams are generated on the same joining surface, it being noted Manicke does not teach away from more than one seam.  It is well understood in welding plastic components wherein the connection joint is an overlap joint to form a double seam, triple seam, etc. (i.e. two or more mutually spaced-apart fusion seams are generated on the same joining surface) for seam strength (including to check for strength and tightness between the seams) as evidenced by Schlutter (Figures 1 and 2 and Paragraphs 0001-0003 and 0006).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form in Manicke as modified by Silvanus or Hisashi two or more mutually spaced-apart fusion seams are generated on the same joining surface for seam strength as is known in the art as taught by Schlutter.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Manicke in view of Goehlich et al. (U.S. Patent 9,333,703).
Manicke is described above in full detail.  Manicke does not expressly teach in addition to the portions of reinforcement fibres, an additive is mixed in in order to improve the strength of the fusion seam, it being noted Manicke does not teach away from an additive.  It is known in the same art that in addition to reinforcement fibres already in the components an additive (22) is mixed to improve the strength of fusion of the seam as evidenced by Goehlich (Column 3, lines 41-51 and Column 4, lines 12-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in addition to the portions of reinforcement fibres in Manicke an additive taught by Goehlich is mixed in order to improve the strength of the fusion of the seam.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest a method for connecting components which have a fibre-reinforced thermoplastic plastic as set forth in claim 2 and further wherein the tool has a frustoconical tip with a lateral surface on which radial projections, channels or indentations are arranged, and wherein the tool cuts the reinforcement fibres.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746